DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
processing module, information collection module, and control module in claim 1;
moving device collection module, antenna attitude collection module in claim 5;
antenna adjustment module in claim 6

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 14-15, and 19 are objected to because of the following informalities:  
(1) Regarding claim 2:
Line 7 recites “information and antenna attitude information”; the examiner suggests changing to “information and the antenna attitude information”.
(2) Regarding claim 14:
Line 6 recites “a moving device”; as the moving device is introduced in claim 1, line 1, the examiner suggests changing to “the moving device”.
(3) Regarding claim 15:
Lines 2-3 recite “the motion information”; there is a lack of antecedent basis, the examiner suggests changing to “the moving device information”.

Line 5 recites “the motion information”; there is a lack of antecedent basis, the examiner suggests changing to “the moving device information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer-readable storage medium”.  The specification does not define the computer-readable storage medium (cited in page 2, lines 20-23 and page 13-16), therefore, it includes transitory and non-transitory computer-readable storage medium.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claim 11 does not fall within a statutory category (the rejection can be overcome by specifying the computer-readable storage medium as “non-transitory computer-readable storage medium”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing module” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claimed “processing module” correspond to block 11 in figures 1-6, and is describe in page 4 of the specification of the instant application that “the processing module 11 may be a Neural Network Processing Unit (NPI)”, however, there is no detail structure of this block 11 to perform the function of “process the moving device information and the antenna attitude information according to the request content to obtain data to be sent corresponding to the request content”.  As the claims limitations invoke 112, 6th paragraph, the claim scope of the limitations is limited to the structure specifically disclosed in the specification for achieving the recited function and equivalent to that structure. Since the specification does not provide the detail structure of the “processing module” for performing its function, the claim scope is unclear.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Allowable Subject Matter
Claims 9-10, 17-18, and 20 are allowed.
Claim 19 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a data processing method, applied to an antenna system, the method comprising the following operations receiving a data request instruction through a communication satellite; determining a processing time and a request content according to the data request instruction; acquiring moving device information and antenna attitude information corresponding to the request content; processing, when the processing time arrives, the moving device information and the antenna attitude information according to the request content to obtain data to be sent corresponding to the request content; and sending the data to be sent to the communication satellite.  The prior art of record considered individually or in combination fails to fairly teach or suggest claimed features, among other limitations, a novel and unobvious limitation of "receiving a data request instruction through a communication satellite; determining a processing time and a request content according to the data request instruction; acquiring moving device information and antenna attitude information corresponding to the request content; processing, when the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 4,725,843) discloses an attitude control system for antenna on mobile body.
Shi (US 7,522,102 B2) discloses an antenna beam steering.
Yamashita (US 5,629,709) discloses a tracking control device of antenna loaded on movable body and tracking control method of the antenna.
Suzuki et al. (US 5,173,708) discloses an attitude control system for antenna on mobile body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/8/2021